Citation Nr: 0514335	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  00-04 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertrophic degenerative joint disease of the right knee.  

2.  Entitlement to an evaluation in excess of 20 percent for 
the postoperative residuals of left knee meniscectomy, with 
hypertrophic marginal lipping, prior to May 17, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
September 1992.

The appeal arises from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In current status, the case returns to the 
Board following the completion of development made pursuant 
to an April 2004 remand.

In April 2003, the Board granted a 20 percent rating for 
postoperative residuals of left knee meniscectomy, but denied 
an evaluation in excess of 10 percent for hypertrophic 
degenerative joint disease of the right knee.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a February 2004 
order, the Court vacated the Board's April 2003, decision.  
The 20 percent rating for the left knee disorder was reduced 
to the pre-appellate rating of 10 percent.  The case was 
returned to the Board for additional development and 
readjudication consistent with the directives contained 
therein.  

In June 2003, a 20 percent rating was assigned by the RO for 
the left knee disorder, effective July 24, 1998.  In November 
2004, the RO assigned a 100 percent disability evaluation for 
the veteran's left knee, effective from May 17, 2004 to June 
30, 2005, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2004).  A 30 percent assigned evaluation is slated to 
commence on July 1, 2005. 

As the currently assigned 100 percent evaluation is imposed 
by regulation following the veteran's total arthroplasty, and 
insofar as VA laws and regulations are in place to govern the 
evaluation process subsequent to expiration of the post-
operative 100 percent evaluation, the issue herein is limited 
to the question of whether an increased evaluation is 
warranted prior to the effective date of the 100 percent 
evaluation status post arthroplasty (May 17, 2004).  Thus, 
the Board has recharacterized the issue on appeal as shown on 
the first page of this decision.  If the veteran disagrees 
with the schedular rating eventually assigned for the left 
knee disability upon termination of the 100 percent post-
operative rating under Diagnostic Code 5055, he may appeal 
that matter.

In a November 2001, statement the veteran has raised the 
issue of service connection for a back disability and 
bilateral ankle disabilities secondary to his service 
connected knees.  These matters are referred to the RO for 
appropriate action, inasmuch as they have not been developed 
for appellate review.


FINDINGS OF FACT

1.  During the course of the appeal, hypertrophic 
degenerative joint disease of the right knee has been 
productive of no more than slight impairment of that knee, to 
include X- ray findings of arthritis, pain associated with 
movement and crepitus.  Subluxation and lateral instability 
have not been medically demonstrated.  

2.  From July 24, 1998 to January 18, 2000, postoperative 
residuals of left knee meniscectomy with hypertrophic 
marginal lipping have been productive of moderate, but not 
severe, impairment of that knee, to include X- ray findings 
of arthritis, pain associated with movement, crepitus and 
atrophy, with flexion limited by 10 degrees.  Subluxation and 
lateral instability were not been medically demonstrated.  

3.  From January 19, 2000, to October 22, 2001, postoperative 
residuals of left knee meniscectomy with hypertrophic 
marginal lipping were been productive of moderate, but not 
severe, impairment of that knee, with flexion of the knee 
limited to 20 degrees.  

4.  From October 23, 2001 to May 17, 2004, postoperative 
residuals of left knee meniscectomy with hypertrophic 
marginal lipping have been productive of moderate, but not 
severe, impairment of that knee, to include X- ray findings 
of arthritis, pain associated with movement, crepitus and 
atrophy, with flexion limited by 10 degrees.  Subluxation and 
lateral instability were not been medically demonstrated.  
The veteran is presently in receipt of a 100 percent rating 
based on prosthetic replacement of the knee joint.  


CONCLUSIONS OF LAW

1.  During the course of the appeal, the criteria for an 
evaluation in excess of 10 percent for hypertrophic 
degenerative joint disease of the right knee were not met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2004).

2.  From July 24, 1998 to January 18, 2000, the criteria for 
an evaluation in excess of 20 percent for the postoperative 
residuals of left knee meniscectomy with hypertrophic 
marginal lipping, were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

3.  From January 19, 2000, to October 22, 2001, the criteria 
for an evaluation of no more than 30 percent for the 
postoperative residuals of left knee meniscectomy with 
hypertrophic marginal lipping, were met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, and 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2004).

4.  From October 23, 2001 to May 17, 2004, the criteria for 
an evaluation of no more than 20 percent for the 
postoperative residuals of left knee meniscectomy with 
hypertrophic marginal lipping, were met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, and 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The 'notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In January 1999, the RO denied increased ratings for the 
veteran's right and left knee disabilities.  The veteran 
disagreed with the rating decision and perfected an appeal.  
These events occurred prior to the effective date of VCAA.  
Thereafter, in letters dated in April 2004 and August 2004, 
the RO informed the veteran of the requirements of VCAA as 
stated in Pelegrini II.  In the November 2004 supplemental 
statement of the case, he was provided with the applicable 
law and regulations regarding VCAA.  The Board finds that 
there has been substantial compliance with Pelegrini II in 
that the veteran has received the VCAA content-complying 
notice and there has been proper subsequent VA process.  

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

Laws and Regulations

Disability evaluations are determined by comparing a present 
symptomatology with the criteria set forth in VA' s Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2004).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).   However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).



Arthritis, due to trauma, substantiated by X-ray findings, is 
rated analogous to degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 pct is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003 (2004)

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004)




5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004)

5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004)

 

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Diagnostic Codes 
5260 or 5261, or (consistent with DeLuca v. Brown, 
8 Vet. App. at 204-7 and 38 C.F.R. §§  4.45 and 4.59) where 
there is probative evidence showing he experiences painful 
motion attributable to his arthritis.  See VAOPGCPREC 9-98 
(Aug. 14, 1998).

The effective date for an award of increased compensation is 
the later of the date of the receipt of claim or the date on 
which "entitlement arose."  38 U.S.C.A. § 5110(a) (West 
2002) and 38 C.F.R. § 3.400(o) (2004).

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 
2 Vet. App. 525, 529 (1992).

Factual Background

VA outpatient treatment records from February 1997 to March 
1998 show complaints of bilateral knee pain and treatment for 
a knee disability, as well as various other unrelated medical 
problems.

On VA orthopedic examination of August 1998, it was noted 
that the veteran had undergone left knee surgery on two 
occasions.  According to the veteran, following his first 
surgery in 1980, he had no problems.  However, following the 
second surgery in 1991, the knee was worse, experiencing 
pain, swelling, and numbness.  The left knee buckled 4 to 5 
times per day, and locked about every two days.  With 
walking, buckling would reportedly occur.  He wore two knee 
braces.  His left knee would swell two hours before it 
rained, and in cold weather.  Regarding his right knee, he 
stated that, after 6 to 8 hours of weightbearing, he would 
experience pain.  However, the veteran currently experienced 
no swelling, locking, or buckling of his right knee.

On physical examination, the veteran ambulated in a normal 
fashion.  There was good muscle tone in the right knee with 
obvious muscle atrophy on the left, as well as crepitus in 
both knees, somewhat worse on the left than the right.  
Ligament stability was intact and there was no distal edema.  
Range of motion measurements showed flexion from 0 to 120 
degrees on the right, and from 0 to 90 degrees on the left.  
Radiographic studies of the right knee were within normal 
limits, while the left knee showed an interval progression of 
degenerative disease laterally, accompanied by a loss of 
cortical substance.  The pertinent diagnoses were status post 
left knee meniscectomy in 1980 and 1991; degenerative changes 
of the left knee; and pain syndrome of the right knee with 
protracted weight bearing.  A VA photograph of the knees was 
taken during that evaluation.  

An August 1998 X-ray study of the knees noted that the right 
knee was normal.  The left knee had degenerative changes with 
possible manifestations of synovial chondromatosis. 

Additional treatment records show the veteran was seen 
regularly between 1998 and 1999 for bilateral knee pain, 
worse on the left.  In the most recent entry, dated August 
1999, it was noted that he wore braces on both knees, and 
that the left knee was stable, with no swelling, and a 
negative drawer sign.  These records were also significant 
for physical therapy notes, which reflect that the veteran 
underwent range of motion and strengthening exercises.  

On VA orthopedic examination in October 1999, the veteran 
complained of constant pain in both knees, as well as 
increased pain with walking, standing, climbing stairs, 
sitting in one position, and bending.  Reportedly, he worked 
full time as a blaster, a job requiring bending and lifting.

On physical examination of the left knee, there was evidence 
of tenderness over the medial and lateral joints, as well as 
in the soft tissue above the knee, and in the left popliteal 
space.  The left knee could not be brought to 0 degrees 
extension, and was held in 10 degrees of flexion.  
Accordingly, he was lacking 10 degrees of extension.  Flexion 
was to 70 degrees, with pain and crepitus on both flexion and 
extension.  He ambulated with a limp on the left.  Strength 
in his left knee was 3/5.  Examination of the right knee was 
significant for tenderness over the medial joint, with pain 
on flexion and extension, extension being normal at 0 
degrees, with flexion to 120 degrees.  Strength in the right 
knee was 4/5.  During flare-ups, he was barely able to walk, 
and was confined to his house.  The pertinent diagnoses were 
degenerative joint disease of the left knee; and synovitis of 
the right knee.

In an addendum to the aforementioned examination dated in 
December 1999, it was noted that the veteran experienced 
flare-ups of knee pain and disability about once a month.  
With repeated use, strength of both knees was reduced to 2/5, 
and flexion was reduced by 10 degrees.  There was some 
evidence of atrophy, with the left thigh measuring 34 
centimeters, while the right thigh measured 36 centimeters.

In January 2000, the veteran's private physician indicated 
that the veteran experienced difficulty in negotiating 
stairs, and had some problems with instability and popping.  
On physical examination, the left knee displayed marked 
swelling, as well as crepitance on range of motion.  Range of 
motion of the left knee was from 20 to 90 degrees of flexion, 
and the knee was ligamentously stable.  The clinical 
impression was moderate to moderately severe osteoarthritis 
of the left knee.

During private outpatient treatment in February and March 
2000, the veteran denied any increase in swelling, locking, 
or giving out of either knee.  An October 2000 office note 
referred to a magnetic resonance imaging (MRI) that indicated 
a torn medial meniscus in the right knee.  There was medial 
joint line tenderness, as well as mild effusion, and a 
positive McMurray's test.  In a December 2000 Standard 
Disability Form, the treating physician indicated that the 
veteran injured his right knee in July 2000.  Surgery was 
scheduled for December 18, 2000, with an anticipated release 
date in February 2001.  

On VA orthopedic examination in October 2001, the veteran 
complained of constant locking in his left knee, in addition 
to pain in both knees.  Reportedly, he had experienced an 
episode of giving way of both knees.  On physical 
examination, there was positive tenderness of the 
mediolateral joint of the left knee.  The knee could not be 
brought posteriorly to extension, and was held in 10 degrees 
of flexion.  Range of motion showed flexion to 70 degrees, 
accompanied by pain and crepitation.  Strength of the left 
knee was 3/5.  Examination of the right knee showed pain on 
flexion and extension, with extension to 0 degrees, flexion 
to 120 degrees, and strength in the right knee of 4/5.  X-
rays of the right knee were negative.  The left knee X-ray 
showed significant degenerative changes, while the right knee 
was normal.  The pertinent diagnosis was degenerative joint 
disease of both knees, status post arthroscopy.

Additional outpatient treatment records dated from 2001 to 
2002 show ongoing treatment for bilateral knee pain.  

In July 2002, the veteran offered testimony before the 
undersigned member of the Board regarding the current 
severity of his right and left knee disabilities.

On VA orthopedic examination in January 2003, it was noted 
that the claims folder and computer file were available, and 
had been reviewed.  The veteran complained of right knee 
pain, stiffness, and instability when walking, climbing 
stairs, or bending too far.  He complained of acute flares 
with changes in activity, as well as changes in the weather.  
At the time of evaluation, he used deloading type braces on 
both knees.  Regarding his left knee, the veteran stated that 
he had no strength at all in his left leg.  He complained of 
swelling which was intermittent, primarily with activity.  He 
complained of a hot feeling in his left knee, but no redness.  
According to the veteran, his left knee was unstable, and 
gave way, not only from side to side, but from front to back.  
He additionally noted that his left knee locked all the time.

On physical examination, range of motion of the right knee 
was from 0 to 100 degrees actively, and from 0 to 110 degrees 
passively.  The anterior cruciate, posterior cruciate, 
mediolateral, and collateral ligaments were all intact, and 
McMurray's sign was negative.  Strength testing of the right 
knee was 3/5.  When attempting passive range of motion, it 
was clear that, in extension, muscle strength in the right 
knee was 5/5.  

Range of motion of the left knee showed extension to -10 
degrees.  Flexion was from -10 to 90 degrees actively, and 
from -10 to 100 degrees passively.  The anterior cruciate, 
posterior cruciate, medial collateral, and lateral collateral 
ligaments were intact, and McMurray's sign was negative.  
Strength testing in the left lower extremity was 3/5.  
Extension of the knee was 3/5, and when attempting to do 
passive range of motion, extensor muscle strength was 5/5.  
With repeated motion of extension and flexion of the knees, 
there was no significant complaint of pain, and no loss of 
muscle strength.  

Objectively, the examiner could find no evidence of edema, 
effusion, instability, tenderness, redness, heat, or abnormal 
movement of either knee.  While there was some guarding and a 
complaint of weakness, this was not particularly brought out 
by muscle strength testing.  During range of motion testing, 
there was no specific complaint of pain in either leg.  The 
pertinent diagnoses were degenerative arthritis of the left 
knee, lateral compartment and patellofemoral compartment; and 
history of partial meniscectomy of the right knee, with no 
specific arthritic changes noted.  The examiner stated that, 
while the veteran complained of bilateral knee instability, 
none was reproduced on physical examination.  Nor was there 
reproduction of any loss of motion due to increased weakness 
or pain during examination.

On private orthopedic examination in February 2003, it was 
noted that the veteran was utilizing unloader braces, which 
did give him some benefit.  His left knee showed motion from 
0 to 110 degrees, with no warmth or erythema of the overlying 
skin.  There was no effusion and no joint line or subpatellar 
tenderness, and both the apprehension sign and chondromalacia 
tests were negative.  Stability was normal in all planes, 
including a negative Lachman's, negative pivot shift, and 
negative flexion rotation drawer.  McMurray's also appeared 
to be negative in each compartment.  The veteran displayed 1+ 
MCL (medial collateral ligament) laxity, as well as 1 to 2+ 
global crepitus, most notable in the patellofemoral and 
medial compartments.  The right knee showed motion from 0 to 
110 degrees, with no effusion, and no tenderness.  There was 
1+ MCL laxity, probably the result of joint space narrowing, 
as well as 1 to 2+ global crepitus, worse in the 
patellofemoral and medial compartments.

Further examination of the left knee showed a lack of 5 or 6 
degrees of full extension, with flexion to 100 degrees.  
There was some tenderness in the medial subpatellar area, as 
well as some diffuse tenderness on the lateral side of the 
knee, and some mild medial tenderness.  Knee ligament 
examination appeared pretty stable, with 3+ audible crepitus, 
and a negative McMurray's test.  The clinical impression was 
osteoarthritis of the knees, worse on the left than the 
right.  Also noted was that the left knee appeared to have 
suffered a loss of both menisci.

Additional VA outpatient treatment records dated from 
November 2003 and October 2004, show that in May 2004 the 
veteran underwent left total knee arthroplasty.

On VA examination in September 2004, the examiner, having 
review the claims folder, noted the veteran's medical history 
in sufficient detail, including arthroscopic surgery of the 
right knee in December 2000.  The veteran gave a history of 
arthritic changes since 1996.  His primary complaints were of 
discomfort, instability, locking sensation, occasional 
swelling, and stiffness after prolonged sitting.  He reported 
that prior to the surgery the right knee pain level was at a 
9 (presumably out of 10), but had currently improved to 7.  
He was able to perform daily activities, such as mowing 
grass.  Walking was easier since the surgery.  He was able to 
go about 2 blocks or a 1/4 mile before discomfort and fatigue 
set in.  Prolonged driving also resulted in discomfort.  He 
needed some assistance with putting on his shoes and socks.  

The examiner noted that, despite the complaints of looseness 
and instability, the veteran did not report episodes of 
falling, known dislocation, or subluxation of the patella.  
The discomfort was constant and the veteran did not describe 
any episodes that could be construed as a flare-up.  He did 
not describe any neurologic symptoms.  The veteran could rise 
from a chair and walk without difficulty about 40-50 feet.  
His gait was mildly antalgic.  Examination of the right knee 
was negative for erythema.  There was a trace effusion.  
Range of motion was 0 to 120 degrees, with normal being 0 to 
130.  The medial joint line has some mild tenderness.  There 
was no instability to varus and valgus stress.  McMurray's 
testing was negative and Lachman's examination revealed some 
mild grade 1 excursion but there was a solid endpoint.  The 
patella tracked well and there was some slight patellar 
crepitus.  With light touch the veteran seemed to be a bit 
hyperesthetic in that he seemed to react with considerable 
pain to light touch alone.  

X-rays of the right knee revealed some mild medial joint 
space narrowing, as evidenced by some sclerosis and squaring 
of the medial femoral condyle.  There were no osteophytes 
noted.  There appeared to be some mild patellofemoral 
degenerative changes as well.  Overall the knee exhibited 
mild arthritic changes.  The examiner noted that the level of 
degenerative changes seen on X-ray and clinical findings did 
not correlate well with the veteran's reported level of pain.  
On the contrary the objective examination findings were of 
mild degenerative changes in the knee.  Evidence of apparent 
hyperesthesia with light touch causing withdrawal on the part 
of the veteran was out of proportion with what was found on 
objective physical examination.  However, the examiner also 
noted that pain was a subjective finding and with no way to 
objectively measure it, he was dependent on the veteran 
telling him how much discomfort he was actually in.  The 
clinical impression was right knee mild degenerative 
arthrosis, particularly in the medial compartment.  

Analysis

Right knee

Historically, the RO granted service connection for 
hypertrophic degenerative changes of the right knee and 
assigned an initial 10 percent evaluation pursuant to 
Diagnostic Code 5010 effective from September 2, 1992.  That 
10 percent rating has remained in effect with the exception 
of the period December 18, 2000, to February 28, 2001, during 
which time the veteran received a temporary total rating 
pursuant to 38 C.F.R. § 4.30, based on knee surgery.

Since the claim for increase was filed in 1998, the veteran's 
complaints (primarily, pain, weakness and instability) appear 
to have remained essentially unchanged, and are clearly 
referenced in the examination reports.  However, the 
objective medical evidence is the most persuasive indication 
of functional loss resulting from the veteran's right knee 
disability.  Despite subjective complaints from the veteran, 
multiple physical examinations beginning in 1998 have shown 
no significant abnormalities in the right knee.  There is X-
ray evidence of mild arthritis and medical evidence that 
supports the veteran's allegations pertaining to flare-ups of 
pain.  Although, the veteran has not had further surgery 
since his last operation in 2000, he continues to wear a knee 
brace.  The veteran has repeatedly claimed he has a giving 
way of the right knee, but the medical evidence does not 
reveal any instability or subluxation. 

Since the primary residual of the veteran's right knee injury 
appears to be arthritis, and as there is evidence of some 
limitation of right knee motion, the Board finds that the 
right knee disability should be evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5010, which in turn requires rating 
under limitation of motion.  The Board believes, based on the 
diagnosis, history and current findings, reported above, that 
this is the most appropriate diagnostic code to determine 
whether an evaluation greater than 10 percent can be 
assigned.

Although, the veteran exhibits a loss of motion on flexion of 
the knee, when examined, limitation of flexion (to 30 degrees 
or less) has never been sufficient to warrant a 20 percent 
evaluation under Diagnostic Code 5260.  38 C.F.R. § 4.71a, 
(2004).  Between 1998 and 2004, the veteran has consistently 
had full extension and flexion to at least 100 degrees.  
Thus, the Board concludes that the preponderance of the 
evidence is against assignment of a rating in excess 10 
percent for the veteran's right knee disability, which is 
manifested by X-ray findings of arthritis but without 
limitation of motion to such degree as to warrant a 
disability rating in excess of 10 percent.

Here, as discussed, the veteran's primary complaints and 
observed symptomatology primarily involve limited flexion due 
to pain.  Moreover, as Diagnostic Code 5260 is predicated 
upon loss of motion, the Board may consider whether the 
veteran's objectively manifested pain on motion is sufficient 
to warrant assignment of an evaluation in excess of 10 
percent under 38 C.F.R. §§ 4.40 or 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204- 07 (1996).  In this case, the 
right knee disability has been productive of minimal 
symptomatology, including some limitation of flexion, and 
normal extension with evidence of discomfort upon range of 
motion testing.  The veteran has reported flare-ups induced 
by overuse of the right knee, changes in the weather, or by 
sitting for prolonged periods of time, which still leave the 
degree of limitation of flexion far short of what is required 
for a rating in excess of 10 percent (30 degrees or less of 
flexion).  Recently, the veteran has reported constant pain 
but did not describe any episodes that could be construed as 
a flare-up.  

The VA examiner in 2004 noted that the veteran's complaints 
of pain were out of proportion with what was found on 
objective physical examination.  It was also noted that pain 
was a subjective finding and that there was no way to 
objectively measure it.  However, neither the veteran nor the 
examiners have established that the functional loss caused by 
pain would equate to limitation of motion of the right knee 
to 30 degrees of flexion.  Therefore, even if the Board 
conceded that the veteran's pain resulted in disability that 
equated with additional limitation of motion of several 
degrees, he would need what amounted to more than an 
additional 50 percent loss of motion (30 degrees) to warrant 
a higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2004).  The Board finds the veteran's pain and flare-
ups of pain of the right knee do not support a finding of 
additional functional limitation to a degree for a rating in 
excess of 10 percent under the applicable rating criteria.  
Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The evidence of record indicates the veteran has tenderness, 
crepitus and wears a knee brace, but there has been no 
clinical evidence of recurrent subluxation or lateral 
instability.  The veteran contends that his right knee is 
unstable, but he has no medical training or expertise and, as 
a layman, his contention is not competent medical evidence.  
Heuer v. Brown, 7 Vet. App. 379 (1995).  He can, of course, 
offer evidence of symptomatology.  Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  But the most he can say is that he 
has a sensation of instability.  In fact, examiners have 
repeatedly tested for instability and failed to find evidence 
of any.  VA and private examiners have consistently reported 
that the right knee was ligamentously stable.  On examination 
McMurray, drawer, pivot shift and Lachman signs were 
negative.  (Drawer and Lachman's tests, if positive, indicate 
knee instability due to injury to anterior and posterior 
ligaments.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1673, 1677 
(28th ed. 1994)).  Accordingly, a separate evaluation 
pursuant to Diagnostic Code 5257 (impairment of the knee 
manifested by recurrent subluxation or lateral instability) 
is not warranted.

Analogous ratings for impairment of the knee either are not 
applicable to the veteran's case or do not offer a higher 
disability rating.  The only possibilities for a higher 
disability evaluation based on limitation of motion of the 
knee would be under Diagnostic Code 5256, reflective of 
ankylosis, or under Diagnostic Code 5262, for nonunion of the 
tibia and fibula, or dislocation of the semilunar cartilage, 
under Diagnostic Code 5258, none of which are present in this 
case.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
veteran's service-connected right knee disability, 
interference with his employment is foreseeable.  However, 
the record does not indicate or contain reference to frequent 
hospitalization for treatment of his service-connected knee 
disorder, since the last knee surgery in 2000.  Moreover, 
insofar as the veteran did undergo hospitalization and 
experienced a period of incapacitation, such additional 
functional loss was compensated for in the award of the 
temporary total rating.  There is no indication in the record 
that the average industrial impairment from the veteran's 
right knee disability was in excess of that contemplated by 
the schedular evaluations assigned during the relevant time 
period.  

The Board does not dispute the veteran's contentions that his 
right knee disability has caused him to alter his lifestyle 
and has restricted his activities.  Even so, such complaints 
have been taken into consideration in the decision to assign 
a 10 percent evaluation for the right knee disability.  In 
other words, the Board finds that the regular schedular 
standards contemplate the symptomatology shown.  Thus, the 
evidence of record does not reflect any factor which takes 
the veteran outside of the norm, or which presents an 
exceptional case where his currently assigned disability 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Veltap. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet.App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337, 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

The veteran has argued fervently and cogently that he has 
considerable right knee pain, which limits the distances he 
can walk, and the time he can stand.  However, the residual 
of his right knee injury is degenerative joint disease, 
without medical evidence of instability or recurrent 
subluxation of the knee joint, and degenerative joint disease 
of the right knee is evaluated on the basis of range of 
motion.  On that basis, a greater evaluation is not 
warranted.  The weight of the evidence shows that the right 
knee disability is no more than 10 percent disabling under 
any rating criteria.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


Left knee

Historically, the RO granted service connection for residuals 
of left knee meniscectomy pursuant to Diagnostic Code 5259, 
for removal of symptomatic semilunar cartilage.  A 
noncompensable evaluation was assigned effective September 2, 
1992.  In April 1997, the RO recharacterized the disability 
as residuals of left knee meniscectomy, with hypertrophic 
marginal lipping and continued the 10 percent evaluation 
under Diagnostic Code 5259.  It appears that the current 20 
percent evaluation was assigned on the basis that the 
veteran's disability picture more nearly approximated that of 
rating for moderate knee disability, as of the date of the 
July 1998 claim for increase.  

From July 24, 1998, to May 17, 2004, the veteran's complaints 
(primarily, pain and instability) were clearly referenced in 
the examination reports.  Multiple physical examinations 
beginning in 1998 have shown few significant abnormalities in 
the left knee, including degenerative changes, minimal 
atrophy, and limitation of motion.  There is X-ray evidence 
of moderate to moderately severe arthritis in the left knee 
and medical evidence that supports the veteran's allegations 
pertaining to flare-ups of pain.

Since, the primary residual of the veteran's left knee injury 
appears to be arthritis, and as there is evidence of some 
limitation of right knee motion, the Board finds that from 
July 24, 1998 to May 17, 2004, the veteran's left knee 
disability should be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, which in turn requires rating under 
limitation of motion.  The Board believes, based on the 
diagnosis, history and current findings, reported above, that 
this is the most appropriate diagnostic code to determine 
whether an evaluation greater than 20 percent can be assigned 
at any time during that period.

From July 24, 1998 to January 18, 2000, the veteran's left 
knee consistently performed extension with limitation no more 
than 10 degrees and flexion to at least 70 degrees.  In fact, 
even with complaints of pain and weakness, multiple 
examination reports reflect his ability to flex his knee to 
at least 60 degrees, with additional motion possible beyond 
the level of pain.  As such, application of either diagnostic 
code would not result in a higher rating assignment based on 
motion limitation.  For reasons stated above, the Board 
concludes that from July 24, 1998, to January 18, 2000, the 
preponderance of the evidence is against assignment of a 
rating in excess 20 percent for the left knee disorder, which 
is manifested by X-ray findings of arthritis but without 
limitation of motion to such degree as to warrant a 
disability rating in excess of 20 percent.  Regarding flexion 
of the knee, the limitation of motion falls short of the 
degree of impairment necessary to merit a compensable rating 
for limitation of flexion.

For the period from January 19, 2000, to October 22, 2001, 
private medical evaluation noted limitation of flexion to 20 
degrees.  Applying the Diagnostic Code for limitation of 
extension, it is apparent that during that time, the left 
knee disability increased to 30 percent based on impaired 
flexion to 20 degrees.  Regarding flexion of the knee, the 
limitation of motion falls short of the degree of impairment 
necessary to merit a compensable rating for limitation of 
flexion.

From October 23, 2001, to May 17, 2004, the evidence shows 
that motion of the left leg had improved so that limitation 
of extension was to 10 degrees, and this would result in the 
assignment of no more than a 20 percent rating.  Regarding 
flexion of the knee, the limitation of motion demonstrated 
once again falls short of the degree of impairment necessary 
to merit a compensable rating for limitation of flexion.

Here, as discussed above, the veteran's primary complaints 
and observed symptomatology primarily involve limited flexion 
due to pain.  Moreover, as Diagnostic Code 5260 is predicated 
upon loss of motion, the Board may consider whether the 
veteran's objectively manifested pain on motion is sufficient 
to warrant assignment of a higher evaluation under 38 C.F.R. 
§§ 4.40 or 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204- 
07 (1996).  Prior to May 17, 2004, the veteran reported 
occasional flare-ups of pain.  Such flare-ups were induced by 
overuse of the left knee, changes in weather or by sitting 
for prolonged periods of time with some degree of limitation 
of flexion (the flexion having been considered in assigning 
the various ratings).  The Board finds the veteran's pain and 
flare-ups of pain of the left knee do not support a finding 
of additional functional limitation to a degree that would 
support higher ratings than those assigned.  Although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Although prior to May 2004, the evidence of record indicates 
the veteran had tenderness, crepitus and wore a knee brace, 
there was no clinical evidence of recurrent subluxation or 
lateral instability.  The veteran contends that his left knee 
is unstable, but he has no medical training or expertise and, 
as a layman, his contention is not competent medical 
evidence.  Heuer v. Brown, 7 Vet. App. 379 (1995).  He can, 
of course, offer evidence of symptomatology.  Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994).  But the most he can say is 
that he has a sensation of instability.  In fact, examiners 
have repeatedly tested for instability and failed to find 
evidence of any.  VA and private examiners have consistent 
reported that the left knee was stable in all planes.  On 
examination McMurray, drawer, pivot shift and Lachman signs 
were negative.  (Drawer and Lachman's tests, if positive, 
indicate knee instability due to injury to anterior and 
posterior ligaments.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1673, 1677 (28th ed. 1994)).  Accordingly, a separate 
evaluation pursuant to Diagnostic Code 5257 (impairment of 
the knee manifested by recurrent subluxation or lateral 
instability) is not warranted.

Analogous ratings for impairment of the knee either are not 
applicable to the veteran's case or do not offer a higher 
disability rating.  The only possibilities for a higher 
disability evaluation based on limitation of motion of the 
knee would be under Diagnostic Code 5256, reflective of 
ankylosis, or under Diagnostic Code 5262, for nonunion of the 
tibia and fibula, or dislocation of the semilunar cartilage, 
under Diagnostic Code 5258, none of which are present in this 
case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
veteran's service-connected left knee disability, 
interference with his employment is foreseeable.  However, 
the record does not indicate or contain reference to frequent 
hospitalization for treatment of his service-connected left 
knee disorder, prior to May 17, 2004 nor interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  

The Board does not dispute the veteran's contentions that his 
left knee disability has caused him to alter his lifestyle 
and has restricted his activities.  Even so, such complaints 
have been taken into consideration in the assigned 
evaluations for the left knee disability.  In other words, 
the Board finds that the regular schedular standards 
contemplate the symptomatology shown.  Thus, the evidence of 
record does not reflect any factor which takes the veteran 
outside of the norm, or which presents an exceptional case 
where his currently assigned disability rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Veltap. 289, 293 
(1992); see also Van Hoose v. Brown , 4 Vet.App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337, 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

It is not the Board's intent, in the discussion above 
concerning the merits of this case, to in any way trivialize 
the severity of the veteran's complaints concerning his left 
knee or the sincerity of his beliefs concerning the gravity 
of his symptoms.  Indeed, the fact that he has now undergone 
three surgical procedures is evidence of this.  But inasmuch 
as he is not qualified to give a probative opinion concerning 
the status of his disability as determined by the criteria of 
the rating schedule, there is no means to increase the rating 
based on the medical evidence currently of record, especially 
since none of the other codes of the rating schedule that 
might provide a basis for a higher rating apply.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for a right knee disability.  
Consequently, the benefit-of-the- doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

An evaluation in excess of 10 percent for hypertrophic 
degenerative joint disease of the right knee is denied.

From July 24, 1998 to January 18, 2000, an evaluation in 
excess of 20 percent for the postoperative residuals of left 
knee meniscectomy with hypertrophic marginal lipping is 
denied.

From January 19, 2000, to October 22, 2001, an evaluation of 
no more than 30 percent for the postoperative residuals of 
left knee meniscectomy with hypertrophic marginal lipping is 
allowed, subject to the law and regulation governing the 
criteria for award of monetary benefits

From October 23, 2001 to May 17, 2004, an evaluation in 
excess of 20 percent for the postoperative residuals of left 
knee meniscectomy with hypertrophic marginal lipping is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


